PER CURIAM. This matter coming on to be heard on the Report of the Board of Commissioners of the State Bar of New Mexico, as Referees of this Court, which report recommended that G. T. Watts be disciplined for unprofessional and unethical conduct in misappropriating moneys collected for clients, no exceptions to said Report having been filed by Respondent G. T. Watts, and the matter having been submitted on oral argument, James B. Cooney, Esquire, Assistant Attorney General, appearing for the Board of Commissioners of the State Bar, and O. O. Askren, Esquire, appearing for the Respondent; and, the Court being now sufficiently advised in the premises, Chief Justice Lujan, Mr. Justice Sadler, Mr. Justice McGhee, Mr. Justice Compton and Mr. Justice Coors participating, It is ordered, adjudged and decreed that the Findings of Fact and Conclusions of Law contained in the Report of said Board of Commissioners of the State Bar of New Mexico, as Referees of this Court, be and the same are hereby approved and confirmed. It is further Ordered, Adjudged' and Decreed that the Respondent, G. T. Watts, be and he is hereby disbarred, and his name is ordered stricken from the roll of attorneys of this Court.. It is further ordered that this Order and this direction be published in the official reports.'